138 Mich. App. 655 (1984)
360 N.W.2d 262
CAPITOL INFORMATION ASSOCIATION
v.
ANN ARBOR POLICE DEPARTMENT
Docket No. 74738.
Michigan Court of Appeals.
Decided November 6, 1984.
David H. Raaflaub, for plaintiff.
Stefani A. Carter, Assistant City Attorney, for defendants.
Before: DANHOF, C.J., and D.E. HOLBROOK, JR., and C.W. SIMON,[*] JJ.
C.W. SIMON, J.
This was an action pursuant to the Freedom of Information Act, MCL 15.231 et seq.; MSA 4.1801(1) et seq., to compel disclosure of records and to obtain punitive damages. The circuit court granted summary judgment for defendants pursuant to GCR 1963, 117.1(1), holding that plaintiff had failed to state a claim on which relief could be granted. Plaintiff appeals as of right.
A motion for summary judgment pursuant to GCR 1963, 117.2(1) should not be granted unless, accepting as true all well-pled allegations in the *657 plaintiff's complaint, the plaintiff's claim is so clearly unenforceable as a matter of law that no factual development could possibly justify recovery. See, for example, Koenig v Van Reken, 89 Mich. App. 102, 104; 279 NW2d 590 (1979). Plaintiff's complaint here incorporates by reference its request for disclosure and defendants' response. Plaintiff's request was as follows:
"I hereby demand that you provide me with a copy of all correspondence with all federal law enforcement/investigative agencies specifically including but not limited to the: Federal Bureau of Investigation, National Security Agency, Central Intelligence Agency, United States Secret Service, United States Department of Justice, United States Department of State, Federal Marshal, Military Intelligence Agency, Internal Revenue Service, Defense Investigative Services, United States Postal Service that pertain to persons living in Ann Arbor, Michigan. This request shall cover the time period of January 1, 1983 through the present."
Defendants' response was as follows:
"In response to your request under the Freedom of Information Act, please be advised that the Ann Arbor Police Department has no compiled record of `all correspondence with all federal law enforcement/investigative agencies * * * that pertain to persons living in Ann Arbor, Michigan.'
"Further, your request does not sufficiently describe the information requested so as to enable the Department to identify the material that is being sought.
"Upon receipt of further information which would allow identification and location of the materials, we would be happy to again review your request.
"Please note that this is not a formal determination to deny your request."
Because defendants failed to formally grant or deny the request within the period specified in *658 MCL 15.235(2); MSA 4.1801(5)(2), defendants' response must be treated as a denial. MCL 15.235(3); MSA 4.1801(5)(3); Pennington v Washtenaw County Sheriff, 125 Mich. App. 556, 564; 336 NW2d 828 (1983).
A request for disclosure pursuant to the act must describe the requested record sufficiently to enable the public body to find it. MCL 15.233(1); MSA 4.1801(3)(1). In Cashel v Smith, 117 Mich. App. 405, 412; 324 NW2d 336 (1982), the Court explained:
"When a request for records is denied by a public body on the ground that the description is insufficient to enable the public body to find the record, the person requesting the recod has two options. She may either revise her description or file suit. If she chooses to file suit, the sole issue for trial is whether or not the record was sufficiently described." (Emphasis added.)
Plaintiff's request here was absurdly overbroad. Compliance would require defendants to search their file for correspondence with a wide spectrum of federal agencies dealing with any of more than 100,000 persons during an extensive period of time. The Legislature clearly intended MCL 15.233(1); MSA 4.1801(3)(1) to relieve public bodies from the intolerable administrative burdens which would result if such wholesale requests had to be fulfilled. Plaintiff had to request specific identifiable records; it failed to do so here.
Federal cases dealing with the analogous federal statute are highly persuasive in construing Michigan's Freedom of Information Act. See, for example, Evening News Ass'n v Troy, 417 Mich. 481, 495; 339 NW2d 421 (1983). Federal cases holding analogous requests to be insufficient include Irons v Schuyler, 151 US App DC 23; 465 F2d 608 (1971), *659 Mason v Callaway, 554 F2d 129 (CA 4, 1977), Marks v United States, 578 F2d 261 (CA 9, 1978), and Ferri v United States Dep't of Justice, 573 F Supp 852 (WD Pa, 1983).
Affirmed. Costs to defendants.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.